THE      ATTORNEY        GENERAL
                        OF   TEXAS




Honorable Randy M. Phillips     Opinion No.    JM-1193
Lipscomb County Attorney
BOX 348                         Re:   Authority of a county to
Booker, Texas 79005             pay  its employees who are in
                                debted to the county for pro
                                perty taxes   (RQ-1826)

Dear Mr. Phillips:

      You advise that certain county employees are delinquent
in paying   ad valorem taxes owed to the county, and that
these employees are making periodic payments    on the taxes
owed.    YOU ask whether section 154.025 of the         Local
Government Code prohibits the payment of salaries of county
employees or elected officials who owe taxes to the county
if the employees or elected officials have made arrangements
with the county to make periodic payments to retire the
obligation.

     Section 154.025 of the     Local Government Code reads   as
follows:

           A warrant may not be drawn on a salary
        fund in favor of a person, or an agent or
        assignee of a person, who is indebted to the
        state, the county, or the salary fund.

     The attorney general responded to a similar question in
Attorney  General Opinion O-5249     (1943).1  In   Attorney
General Opinion o-5249 the question posed was whether
article 4350, V.T.C.S.,   prohibited   the comptroller  from
issuing a warrant to a person against whom the state had an



     1. Debt as a bar to the issuance of government
warrants, and the determination of when such indebtedness
exists has been discussed in a number of attorney general
opinions over the     years. See, e.a., Attorney     General
Opinions JM-255 (1984); Mm-416  (1981); Letter Advisory   No.
57 (1973); WW-1504 (1962); hW-671 (1959); v-1113      (1950);
O-4655 (1942).




                                P. 6299
Honorable Randy M. Phillips - Page 2     (JM-1193)




outstanding judgment for delinquent tax payments.    At the
time Attorney General Opinion O-5429 was issued article 4350
read as follows:

           No warrant shall be issued to any person
        indebted to the State, or to his agent or
        assignee, until such debt is paid.

     The attorney general held that the term "debt," as
ordinarily   used,  did not    include a     tax, and     that
consequently, the comptroller was not authorized to withhold
a warrant   on this basis. In so holding,       the attorney
general was in line with the preponderance of precedent     in
American courts.   &B   Words and Phrases,     l'Debt,q* (West
1971). But cf. Price v. United States,         269 U.S. 492
(1926).2 Texas courts have also held that, ordinarily,
l@debt'qdoes not include taxes.     Brooks v. Brooks       515
S.W.Zd 730, 733 (Tex. Civ. Anp. - Eastland 1974, writ'ref'd
n.r.e.). in &3 helle     Citv‘ of Dal1 as, 264 Fi2d 166   (5th
Cir. 1955) car:. denizd, 361 U.S. 828 (1959), the court
stated:

        [W]hile occasionally    the words   *'debtsl* and
        Vaxes" are used interchangeably,      ordinarily
        this is not so.      Indeed in most instances
        they    are     used    distinctively.      This
        established, it follows that to support         a
        construction    of a statute that the word
        "debt** include taxes, there must be some
        reason shown to so read a statute other than
        the fact that sometimes the word debt will
        include taxes. This reason must be sought in
        the purpose of the statute, that         is the
        mischief    sought to be prevented      and the
        appropriate means to achieve that end.




     2. In holding that '1debt'1included taxes owed the
United
 _ .   States   for purposes of the priority     of federal
claims, the court in w     stated: "The meaning properly to
be attributed to that word depends upon the connection   in
which it is used in the particular statute and the purpose
to be accomplished." 269 U.S. at 500. The statute construed
in Price, the former R.S. 3466, now appears as 31 U.S.C.
5 3713(a) and uses the word V'claim.'O




                               P. 6300
Honorable Randy M. Phillips - Page 3    (JM-1193)




     The purpose of section 154.025 of the Local Government
Code is to insure payment of obligations      owing to the
county. Rains v. Mercantile     Nat'1 Bank at Dallas,      188
S.W.2d 798, 804 (Tex. Civ. App. - El Paso 1945)   (construing
section 7 of predecessor article 3912e) u,        191 S.W.2d
850, 854 (Tex. 1946). While such a purpose could as easily
apply to delinquent   taxes as to any other obligation,     we
have no basis for finding that the legislature meant the
word "indebted" in section 154.025 of the Local Government
Code to have a more inclusive meaning        than it would
ordinarily have. To the contrary, we note the legislature
has, with regard      to other legislation,     affirmatively
indicated by the use of express language its intent to
include delinquent   taxes as a bar to the issuance of
government warrants.

     For example, article 4350, quoted above, was amended by
House Bill 2067 in 1977 to read:

           No warrant shall be issued to any person
        indebted or owina delincuent taxes to the
        State, or to his agent or assignee,   until
        such debt or taxes are paid.

Acts 1977, 65th Leg., ch. '682, 5 1, at 1715 (emphasis added
to show 1977 changes).3    The bill analysis of House Bill
2067 states:

            around :
        The state treasurer under present  law mav
        withhold warrants from persons indebted t'o
        the state.

        purpose :
        This bill enables the state treasurer  to
        withhold   warrants from  persons   owing
        delinquent taxes.




     3. Article 4350 was subsequently amended    in 1983 to
prohibit the issuance of a warrant to a person owing
delinquent taxes on any tax administered or collected by the
comptroller.  Acts 1983, 68th Leg., ch. 100, at 499.      In
1987, article  4350 was codified into the Government    Code
where it now appears as section 403.055. Acts 1987, 70th
Leg., ch. 147, § 1, at 333.




                              P- 6301
Honorable Randy M. Phillips - Page 4 (JM-1193)




     The 1977    amendment   to   article   4350   indicates
recognition by the legislature  that the term "indebted'@ in
the original version    of the statute did not       include
obligations for delinquent  taxes. As   the legislature  has
not enacted an analogous amendment to section 154.025 of the
Local Government Code, we conclude that the term  "indebted"
as used in that statute does not include outstanding     tax
obligations.4

     In conclusion, section 154.025 of the Local Government
Code does not prohibit a county from paying the salaries  of
county employees or elected officials who are delinquent  in
ad valorem tax obligations.  As this resolves your question,
we need not consider under what circumstances, if any, an
agreement to make periodic payments could be considered    a
discharge of indebtedness for purposes of Local Government
Code section 154.025.

                      SUMMARY

             Section 154.025 of the Local Government
        Code does not prohibit  a county from paying
        the salaries of county employees or elected
        officials who are delinquent    in ad valorem
        tax obligations.              .




                                   -J I M   MATTOX
                                    Attorney General of Texas

MARY KELLER
First Assistant Attorney General

LOU MCCREARY
Executive Assistant Attorney General

JUDGE ZOLLIE STEAKLKY
Special Assistant Attorney General




     4. The source law for section 154.025, former section
7 of article 3912e, was slightly reworded when included  in
the Local Government Code, but no substantive change was
made. Acts 1987, 70th Leg., ch. 149, 55 1, 51 at 936, 1308.




                                P. 6302
Honorable Randy M. Phillips - Page 5    (JM-1193)




RENEA HICKS
Special Assistant Attorney General

RICK GILPIN
Chairman, Opinion Committee

Prepared by John Steiner
Assistant Attorney General




                              P- 6303